UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-25927 MACATAWA BANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-3391345 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10753 Macatawa Drive, Holland, Michigan 49424 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (616) 820-1444 Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 27,253,825 shares of the Company's Common Stock (no par value) were outstanding as of April 25, 2013. Forward-Looking Statements This report contains forward-looking statements that are based on management's beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and Macatawa Bank Corporation. Forward-looking statements are identifiable by words or phrases such as "outlook", "plan" or "strategy"; that an event or trend "may", "should", "will", "is likely", or is "probable" to occur or "continue", has "begun" or "is scheduled" or "on track" or that the Company or its management "anticipates", "believes", "estimates", "plans", "forecasts", "intends", "predicts", "projects", or "expects" a particular result, or is "committed", "confident", "optimistic" or has an "opinion" that an event will occur, or other words or phrases such as "ongoing", "future", "signs", "efforts", "tend", "exploring", "appearing", "until", "near term", "going forward", "starting", “initiative” and variations of such words and similar expressions. Such statements are based upon current beliefs and expectations and involve substantial risks and uncertainties which could cause actual results to differ materially from those expressed or implied by such forward-looking statements. These statements include, among others, statements related to stabilization of our loan portfolio, trends in credit quality metrics, future capital levels, real estate valuation, future levels of repossessed and foreclosed properties and nonperforming assets, future levels of losses and costs associated with the administration and disposition of repossessed and foreclosed properties and nonperforming assets, future levels of loan charge-offs, future levels of other real estate owned, future levels of provisions for loan losses, the rate of asset dispositions, dividends, future growth and funding sources, future cost of funds, future liquidity levels, future profitability levels, future FDIC assessment levels, future net interest margin levels, building and improving our investment portfolio, diversifying our credit risk, the effects on earnings of changes in interest rates, future economic conditions, future effects of new or changed accounting standards, future loss recoveries, future balances of short-term investments, future loan demand and loan growth, future levels of mortgage banking revenue and the future level of other revenue sources. Management's determination of the provision and allowance for loan losses, the appropriate carrying value of intangible assets (including deferred tax assets) and other real estate owned, and the fair value of investment securities (including whether any impairment on any investment security is temporary or other-than-temporary and the amount of any impairment) involves judgments that are inherently forward-looking. All statements with references to future time periods are forward-looking. All of the information concerning interest rate sensitivity is forward-looking. Our ability to sell other real estate owned at its carrying value or at all, successfully implement new programs and initiatives, increase efficiencies, obtain continuing regulatory approval to make interest payments on our subordinated notes, maintain our current levels of deposits and other sources of funding, maintain liquidity, respond to declines in collateral values and credit quality, increase loan volume, originate high quality loans, maintain or improve mortgage banking income, realize the benefit of our deferred tax assets, resume payment of dividends and improve profitability is not entirely within our control and is not assured. The future effect of changes in the real estate, financial and credit markets and the national and regional economy on the banking industry, generally, and Macatawa Bank Corporation, specifically, are also inherently uncertain. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions ("risk factors") that are difficult to predict with regard to timing, extent, likelihood and degree of occurrence. Therefore, actual results and outcomes may materially differ from what may be expressed or forecasted in such forward-looking statements. Macatawa Bank Corporation does not undertake to update forward-looking statements to reflect the impact of circumstances or events that may arise after the date of the forward-looking statements. Risk factors include, but are not limited to, the risk factors described in "Item 1A - Risk Factors" of our Annual Report on Form 10-K for the year ended December 31, 2012. These and other factors are representative of the risk factors that may emerge and could cause a difference between an ultimate actual outcome and a preceding forward-looking statement. INDEX Page Number Part I. Financial Information: Item 1. Consolidated Financial Statements 4 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 48 Part II. Other Information: Item 6. Exhibits 49 Signatures 51 Index Part I Financial Information Item 1. MACATAWA BANK CORPORATION CONSOLIDATED BALANCE SHEETS As of March 31, 2013 (unaudited) and December 31, 2012 (dollars in thousands, except per share data) March 31, December 31, ASSETS Cash and due from banks $ $ Federal funds sold and other short-term investments Cash and cash equivalents Interest-bearing time deposits in other financial institutions Securities available for sale, at fair value Securities held to maturity (fair value 2013 - $5,381 and 2012 - $4,301) Federal Home Loan Bank (FHLB) stock Loans held for sale, at fair value Total loans Allowance for loan losses (23,487 ) (23,739 ) Net loans Premises and equipment – net Accrued interest receivable Bank-owned life insurance Other real estate owned Net deferred tax asset Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Other borrowed funds Long-term debt Subordinated debt Accrued expenses and other liabilities Total liabilities Commitments and contingent liabilities Shareholders' equity Preferred stock, no par value, 500,000 shares authorized; Series A Noncumulative Convertible Perpetual Preferred Stock, liquidation value of $1,000 per share, 31,290 shares issued and outstanding at March 31, 2013 and December 31, 2012 Series B Noncumulative Convertible Perpetual Preferred Stock, liquidation value of $1,000 per share, 2,300 shares issued and outstanding at March 31, 2013 and 2,600 shares issued and outstanding at December 31, 2012 Common stock, no par value, 200,000,000 shares authorized; 27,253,825 shares issued and outstanding at March 31, 2013 and 27,203,825 shares issued and outstanding at December 31, 2012 Retained deficit (88,862 ) (91,335 ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ See accompanying notes to consolidated financial statements. - 4 - Index MACATAWA BANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME Three Month Periods Ended March 31, 2013 and 2012 (unaudited) (dollars in thousands, except per share data) Three Months Ended March 31, Three Months Ended March 31, Interest income Loans, including fees $ $ Securities Taxable Tax-exempt 42 FHLB Stock 99 85 Federal funds sold and other short-term investments 96 Total interest income Interest expense Deposits Debt and other borrowed funds Total interest expense Net interest income Provision for loan losses (750 ) (3,600 ) Net interest income after provision for loan losses Noninterest income Service charges and fees Net gains on mortgage loans Trust fees Gain on sale of securities 20 ATM and debit card fees Other Total noninterest income Noninterest expense Salaries and benefits Occupancy of premises Furniture and equipment Legal and professional Marketing and promotion Data processing FDIC assessment ATM and debit card processing Bond and D&O Insurance Losses on repossessed and foreclosed properties 59 Administration and disposition of problem assets Other Total noninterest expenses Income before income tax Income tax expense Net income Dividends declared on preferred shares Net income available to common shares $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Cash dividends per common share $ $ See accompanying notes to consolidated financial statements. - 5 - Index MACATAWA BANK CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Month Periods Ended March 31, 2013 and 2012 (unaudited) (dollars in thousands) Three Months Ended March 31, Three Months Ended March 31, Net income $ $ Other comprehensive income (loss), net of tax: Net change in unrealized gains on securities available for sale, net of tax of $52 - 2013 and $13 - 2012 (92 ) (24 ) Less: reclassification adjustment for securities gain recognized in earnings, net of tax of $7 – 2013 and $0 - 2012 13 Other comprehensive income (loss), net of tax (105 ) (24 ) Comprehensive income $ $ See accompanying notes to consolidated financial statements. - 6 - Index MACATAWA BANK CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY Three Month Periods Ended March 31, 2013 and 2012 (unaudited) Preferred Stock Common Retained Accumulated Other Comprehensive Total Shareholders' (dollars in thousands, except per share data) Series A Series B Stock (Deficit) Income (Loss) Equity Balance, January 1, 2012 $ ) $ $ Net income for three months ended March 31, 2012 Net change in unrealized gain (loss) on securities available for sale, net of tax ) ) Balance, March 31, 2012 $ ) $ $ Balance, January 1, 2013 $ ) $ $ Net income for three months ended March 31, 2013 Conversion of 300 shares of Preferred Stock Series B to 50,000 shares of Common Stock Net change in unrealized gain (loss) on securities available for sale, net of tax ) ) Stock compensation expense 30 30 Balance, March 31, 2013 $ ) $ $ See accompanying notes to consolidated financial statements. - 7 - Index MACATAWA BANK CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Three Month Periods Ended March 31, 2013 and 2012 (unaudited) (dollars in thousands) Three Months Ended March 31, Three Months Ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization Stock compensation expense 30 Provision for loan losses ) (3,600 ) Origination of loans for sale ) (26,524 ) Proceeds from sales of loans originated for sale Net gains on mortgage loans ) (471 ) Gain on sales of securities ) Write-down of other real estate Net gain on sales of other real estate ) (94 ) Decrease (increase) in net deferred tax asset ) Decrease (increase) in accrued interest receivable and other assets Earnings in bank-owned life insurance ) (223 ) Increase in accrued expenses and other liabilities ) Net cash from operating activities (1,326 ) Cash flows from investing activities Loan originations and payments, net ) Change in interest-bearing deposits in other financial institutions ) Purchases of securities available for sale ) (44,921 ) Purchases of securities held to maturity ) Proceeds from: Maturities and calls of securities available for sale Sales of securities available for sale Principal paydowns on securities Sales of other real estate Additions to premises and equipment ) (83 ) Net cash from investing activities ) (23,144 ) Cash flows from financing activities Net decrease in in-market deposits ) (818 ) Repayments of other borrowed funds ) (11,114 ) Net cash from financing activities ) (11,932 ) Net change in cash and cash equivalents ) (36,402 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information Interest paid $ $ Income taxes paid Supplemental noncash disclosures: Transfers from loans to other real estate Securities purchased not settled See accompanying notes to consolidated financial statements. - 8 - Index MACATAWA BANK CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation: The accompanying consolidated financial statements include the accounts of Macatawa Bank Corporation ("the Company", "our", "we") and its wholly-owned subsidiary, Macatawa Bank ("the Bank"). All significant intercompany accounts and transactions have been eliminated in consolidation. Macatawa Bank is a Michigan chartered bank with depository accounts insured by the Federal Deposit Insurance Corporation. The Bank operates 26 full service branch offices providing a full range of commercial and consumer banking and trust services in Kent County, Ottawa County, and northern Allegan County, Michigan. The Company owns all of the common stock of Macatawa Statutory Trust I and Macatawa Statutory Trust II. These are grantor trusts that issued trust preferred securities and are not consolidated with the Company under accounting principles generally accepted in the United States of America. Basis of Presentation: The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals) believed necessary for a fair presentation have been included. Operating results for the three month period ended March 31, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013. For further information, refer to the consolidated financial statements and related notes included in the Company's Annual Report on Form 10-K for the year ended December 31, 2012. Use of Estimates:To prepare financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements and the disclosures provided, and future results could differ.The allowance for loan losses, valuation of deferred tax assets, loss contingencies, fair value of other real estate owned and fair values of financial instruments are particularly subject to change. Regulatory Developments: Release of Memorandum of Understanding with Macatawa Bank and its Regulators On April 12, 2013, the Federal Deposit Insurance Corporation (“FDIC”) and the Michigan Department of Insurance and Financial Services (“DIFS”; formerly known as the Michigan Office of Financial and Insurance Regulation), the primary banking regulators of the Bank, notified the Bank that the Bank’s Memorandum of Understanding (“MOU”) with the FDIC and DIFS had served its purpose and was released.As a result, the Bank is no longer subject to any regulatory order, memorandum of understanding or other similar regulatory directive or proceeding and has returned to a normal regulatory operating environment. The MOU documented an understanding the Bank reached with regulators in connection with termination of the Bank’s former Consent Order on March 2, 2012.The requirements of the MOU which are described in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 are no longer applicable to the Bank.In particular, the enhanced regulatory capital requirements of the MOU no longer apply to the Bank and the Bank is no longer required to obtain the prior written consent of the FDIC and DIFS before the Bank declares or pays dividends. We believe the FDIC and DIFS released the MOU as a result of:(i) the Bank's substantial compliance with the MOU, (ii) our implementation of enhanced corporate governance practices and disciplined business and banking principles, (iii) substantial improvements in the Bank's asset quality, (iv) improved liquidity, (v) continued improvement in the Bank's financial condition and earnings performance, and (vi) Bank regulatory capital levels well in excess of the levels required to be classified as "well capitalized" for regulatory purposes and to comply with our MOU due to our successful capital raise and the Bank's retained earnings. - 9 - Index MACATAWA BANK CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Board Resolution In connection with the termination of the Company’s Written Agreement by the Federal Reserve Bank of Chicago (“FRB”) on October 26, 2012, the Board of Directors of the Company adopted a resolution requiring the Company to obtain written approval from the FRB before declaring or paying any dividends, increasing holding company debt, or redeeming any capital stock. Reclassifications: Some items in the prior period financial statements were reclassified to conform to the current presentation. Allowance for Loan Losses: The allowance for loan losses (allowance) is a valuation allowance for probable incurred credit losses inherent in our loan portfolio, increased by the provision for loan losses and recoveries, and decreased by charge-offs of loans. Management believes the allowance for loan losses balance to be adequate based on known and inherent risks in the portfolio, past loan loss experience, information about specific borrower situations and estimated collateral values, economic conditions and other relevant factors. Allocations of the allowance may be made for specific loans, but the entire allowance is available for any loan that, in management’s judgment, should be charged-off. Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Management continues its collection efforts on previously charged-off balances and applies recoveries as additions to the allowance for loan losses. The allowance consists of specific and general components. The specific component relates to loans that are individually classified as impaired. The general component covers non-classified loans and is based on historical loss experience adjusted for current qualitative factors. The Company maintains a loss migration analysis that tracks loan losses and recoveries based on loan class and the loan risk grade assignment for commercial loans. At March 31, 2013, an 18 month annualized historical loss experience was used for commercial loans and a 12 month historical loss experience period was applied to residential mortgage loans and consumer loans. These historical loss percentages are adjusted (both upwards and downwards) for certain qualitative factors, including economic trends, credit quality trends, valuation trends, concentration risk, quality of loan review, changes in personnel, external factors and other considerations. A loan is impaired when, based on current information and events, it is believed to be probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement. Loans for which the terms have been modified and a concession has been made, and for which the borrower is experiencing financial difficulties, are considered troubled debt restructurings and classified as impaired. Commercial and commercial real estate loans with relationship balances exceeding $500,000 and an internal risk grading of 6 or worse are evaluated for impairment. If a loan is impaired, a portion of the allowance is allocated and the loan is reported at the present value of estimated future cash flows using the loan’s existing interest rate or at the fair value of collateral, less estimated costs to sell, if repayment is expected solely from the collateral. Large groups of smaller balance homogeneous loans, such as consumer and residential real estate loans, are collectively evaluated for impairment and they are not separately identified for impairment disclosures. Troubled debt restructurings are also considered impaired with impairment generally measured at the present value of estimated future cash flows using the loan’s effective rate at inception or using the fair value of collateral, less estimated costs to sell, if repayment is expected solely from the collateral. Foreclosed Assets: Assets acquired through or instead of loan foreclosure, primarily other real estate owned, are initially recorded at fair value less estimated costs to sell when acquired, establishing a new cost basis. If fair value declines, a valuation allowance is recorded through expense. Costs after acquisition are expensed unless they add value to the property. Income Taxes: Income tax expense is the sum of the current year income tax due or refundable and the change in deferred tax assets and liabilities. Deferred tax assets and liabilities are the expected future tax consequences of temporary differences between the carrying amounts and tax bases of assets and liabilities, computed using enacted tax rates. A valuation allowance, if needed, reduces deferred tax assets to the amount expected to be realized. - 10 - Index MACATAWA BANK CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) We recognize a tax position as a benefit only if it is "more likely than not" that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur. The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination. For tax positions not meeting the "more likely than not" test, no tax benefit is recorded. We recognize interest and penalties related to income tax matters in income tax expense. Adoption of New Accounting Standards: The Financial Accounting Standards Board (“FASB”) has issued ASU 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.This ASU is intended to improve the reporting of reclassifications out of accumulated other comprehensive income.The ASU requires an entity to report, either on the face of the statement where net income is presented or in the notes to the financial statements, the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under U.S. GAAP to be reclassified in their entirety to net income.For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under U.S. GAAP that provide additional detail about those amounts.The amendments in this ASU apply to all entities that issue financial statements that are presented in conformity with U.S. GAAP and that report items of other comprehensive income.For public entities, the amendments in this ASU are effective prospectively for reporting periods beginning after December 15, 2012.The Company adopted this ASU on January 1, 2013 by including the required disclosures in Note 2 to the consolidated financial statements. NOTE 2 – SECURITIES The amortized cost and fair value of securities at period-end were as follows (dollars in thousands): Gross Gross Amortized Unrealized Unrealized Fair March 31, 2013 Cost Gains Losses Value Available for Sale: U.S. Treasury and federal agency securities $ $ $ ) $ U.S. Agency MBS and CMOs Tax-exempt state and municipal bonds (112 ) Taxable state and municipal bonds (49 ) Corporate bonds and other debt securities 84 (5 ) Other equity securities 46 $ $ $ ) $ Held to Maturity State and municipal bonds $ $
